NAGER, ROMAINE & SCHNEIBERG Co., L.P.A.

27730 Euclid Avenue

Cleveland, Ohio 44132
(216) 289-4740

. E-FILED ANTNOR JOURS ALIZAED
Case: 3:21-cv-01580-JJH Doc # 1-2 Filed: 08/13/21 1 of 4.CPageIDEASgOURT, ERIE COUNTY, OHIO
Jul 9 2021 04:32 PM
LUVADA S.WILSON
CLERK OF COURTS

IN THE COURT OF COMMON PLEAS: ! cv 0272

ERIE COUNTY, OHIO Tone, Tygh M
SOPHIA S. PRESSLER-KEMPER CASE NO.:
130 William Avenue
Bellevue, OH 44811 JUDGE
Plaintiff,
vs. COMPLAINT

CARSON H. DANIELS
10401 Gates Road
Clarklake, Ml 49234

(Jury Demand Requested)

and

OHIO BUREAU OF WORKERS’
COMPENSATION

30 West Spring Street
Columbus, OH 43215

Defendants.

ame! Some See Senee Sangeet “eng? “ene “eee “amet “ee “eee “nee “mee! “ome! Magee” “ogee! “mee “ame Smee “nee “nee

FIRST CLAIM FOR RELIEF

1. The incident hereinafter set forth occurred on or about June 27, 2019, at or near
State Route 4, in the Perkins Township, County of Erie, State of Ohio. At all relevant
times, Plaintiff Sophia S. Pressler-Kemper (hereinafter “Plaintiff’) was a resident of Huron
County, Ohio. At all times relevant, Defendant Carson H. Daniels (hereinafter “Defendant
Daniels”) was a resident of Jackson County, Michigan. At all times relevant, Defendant
Ohio Department of Workers’ Compensation (hereinafter “Defendant BWC”) is/was an
entity of the State of Ohio.

2. On or about June 27, 2019, Plaintiff was operating a motor vehicle traveling
northbound on State Route 4 in Perkins Township, Ohio. At the same time and place,

Defendant Daniels was operating a motor vehicle also traveling northbound on State
Case: 3:21-cv-01580-JJH Doc #: 1-2 Filed: 08/13/21 2 of 4. PagelD #: 9

Route 4 directly behind Plaintiff's vehicle. Defendant Daniels negligently and carelessly
failed to keep an assured clear distance and struck the rear of Plaintiff's vehicle.

3. Defendant Daniels failed to keep an assured clear distance from Plaintiff's
vehicle in violation of Ohio Revised Code §4511.21a, which conduct constitutes
negligence per se. Said conduct and/or omissions directly and proximately resulted in the
above-referenced collision.

4. As a direct and proximate result of the Defendants’ negligent conduct,
Plaintiff sustained serious personal injuries causing pain and suffering, some or all of
which are permanent in nature; has incurred medical and other expenses, and in all
likelihood will continue to incur such medical expenses in the future; has suffered property
damage and loss of use of her vehicle and has suffered a loss of earnings and earning
capacity, and in all likelihood will continue to suffer such a loss in the future.

5. Upon information and belief, Defendant Daniels has been absent from the
State of Ohio for such periods of time that have tolled any appliable Statute of Limitations
pursuant to Ohio Revised Code §2305.15(A).

SECOND CLAIM FOR RELIEF

6. Plaintiff re-alleges paragraphs 1 through 5 as if fully rewritten herein.

7. On or after June 27, 2019, Plaintiff presented a workers’ compensation
claim (claim # 19-160658) related to the injuries she sustained in the motor vehicle
incident with Defendant Daniels.

8. Defendant BWC has made certain payments to Plaintiff for medical
treatment and/or lost wages and is claiming a right of reimbursement/subrogation from

Plaintiff which should be set forth herein or be forever barred.
Case: 3:21-cv-01580-JJH Doc #: 1-2 Filed: 08/13/21 3 of 4. PagelD #: 10

WHEREFORE, Plaintiff demands judgment against the Defendants in an amount
in excess of Twenty-Five Thousand ($25,000.00+) to compensate her for her injuries and
damages, plus interests, costs, and any such further relief to which Plaintiff may be
entitled. Further, Plaintiff demands that she be awarded interest on her judgment at the
maximum rate and extent permissible by law together with their reasonable costs incurred
herein. Finally, Plaintiff seeks a determination of the rights, if any, of Defendant Ohio
Bureau of Workers’ Compensation to recover any funds by right of subrogation and/or

reimbursement pursuant to coverage in effect on June 27, 2019.

AN
. >.) LA ys NGAAA S

DANIEL A. ROMAINE (0066672)

NAGER, ROMAINE & SCHNEIBERG Co., L.P.A.
27730 Euclid Avenue

Cleveland, Ohio 44132

(216) 289-4740

(216) 289-4743 (fax)
DRomaine@NRSinjurylaw.com

Attorney for Plaintiff

JURY DEMAND

Plaintiff hereby demands a trial by the Sraximurn number ors allowed by law.
.

" 0 eo vd
i ANOS A yy.
DANIEL A. ROMAINE (0066672)

 
 
Case: 3:21-cv-01580-JJH Doc #: 1-2 Filed: 08/13/21 4 of 4. PagelD #: 11

PRAECIPE
Now comes Plaintiff, by and through the undersigned counsel, and hereby
respectfully requests that the Clerk of Courts serve Defendants, by certified mail, with a
copy of this Complaint at the address listed in the caption of this pleading.

Respectfully submitted,

oe . /

RD AKA WS: SLAA IN.
DANIEL A. ROMAINE (0066672)

NAGER, ROMAINE & SCHNEIBERG Co., L.P.A.
27730 Euclid Avenue

Cleveland, Ohio 44132

(216) 289-4740

(216) 289-4743 (fax)
DRomaine@NRSinjurylaw.com

Attorney for Plaintiff

 
